Citation Nr: 0941362	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1990 to October 
1994. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that, although the Veteran requested a Board 
hearing in his September 2006 Substantive Appeal, he 
specifically withdrew this request in a signed February 2006 
letter.  There are no other outstanding hearing requests of 
record.


REMAND

The Veteran's service records indicate that he served in 
combat during the Persian Gulf War and earned a Parachute 
Badge.  

The report of a June 1999 service examination indicates that, 
at the time of examination, the Veteran reported that his 
knees had acted up on him occasionally since active duty.  
The Veteran was noted to have had mild patellar crepitus of 
the right knee.

September 2004 X-rays of the cervical spine disclosed minimal 
narrowing at C5-C6, and the Veteran was diagnosed as having 
some very minimal degenerative changes of the cervical spine.

The Veteran was afforded a VA examination of the knees and 
neck in March 2006.  On that examination, it was noted that 
X-rays of the cervical spine and both knees were within 
normal limits.  The Veteran was diagnosed as having a normal 
cervical spine and normal knees, with no evidence of any 
residual of trauma or any orthopedic pathology.  However, at 
the time of examination, it was noted that the claims file 
was not available for the examiner's review.

A July 2006 letter from the Veteran's private doctor, Dr. C., 
indicates that the Veteran sustained multiple injuries while 
in service as a paratrooper, and that Dr. C. had had the 
opportunity to review the Veteran's military records and 
private treatment records including X-ray reports.  Dr. C. 
stated that the Veteran suffered from bilateral 
chondromalacia patella, and that such disorder was at least 
as likely as not the result of injures sustained while 
performing his duties as a paratrooper.  

Dr. C.'s opinion letter indicates a nexus between a current 
bilateral knee disability and the Veteran's period of 
service.  However, although Dr. C. stated that the Veteran 
"sustained multiple injuries" while serving as a 
paratrooper, the Veteran's service treatment records, 
including the separation examination report, are negative for 
any injury or history of injury to either knee.  Also, Dr. C. 
stated that after reviewing treatment records and X-rays and 
examining the Veteran, the Veteran had chondromalacia patella 
bilaterally.  However, the knee X-ray reports of record, 
including those of the September 2004 private X-rays and 
October 2005 VA X-rays, consistently indicate normal studies 
of the knees, with no joint effusion, patellar joint spaces 
preserved, and no significant osseous or articular 
abnormality noted.

While Dr. C. indicated a review of the relevant service and 
post-service medical records, including X-ray evidence, he 
did not indicate how he reached his diagnosis and nexus 
opinion despite the negative X-ray evidence and service 
treatment records negative for knee injuries.  Thus, while 
Dr. C.'s letter is probative medical evidence that suggests a 
nexus between a current bilateral knee disability and 
service, it is not sufficient to support a decision on the 
merits.

Given the Veteran's service as a combat veteran of the 
Persian Gulf War with a Parachute Badge, the findings on the 
June 1999 service examination and September 2004 X-rays of 
the cervical spine, and the July 2006 letter from Dr. C., the 
Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine if 
he has a cervical spine disability or 
disability of either knee related to 
his active service.  The claims folder 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to each of the 
claimed disorders as to (1) whether the 
Veteran has a current disability or has 
had a current disability during the 
pendency of his claim since September 
2004, and (2) if any such disorder(s) 
exist, whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to service.  For 
the purposes of such opinion, the 
examiner should presume the Veteran's 
statements regarding his in-service 
activities in combat to be credible.  
The rationale for each opinion 
expressed must also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

